Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 line 7 ambiguously refers to "a portion".  A portion of what?  In claim 1 line 7, after "a portion", it is suggested to insert --of the shoulder regions--.
	Claim 4 line 3 ambiguously refers to "a portion".  A portion of what?  In claim 4 line 3, after "a portion", it is suggested to insert --of the center region--.
	Claim 12 line 2 ambiguously refers to "a portion".  A portion of what?  In claim 12 line 2, after "a portion", it is suggested to insert --of the center region--.
	Claim 13 line 3 ambiguously refers to "a portion".  A portion of what?  In claim 13 line 3, after "a portion", it is suggested to insert --of the center region--.
4)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6)	Claims 1-2, 5-6, 14, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al (US 2015/0083293).
	Zhao et al discloses a pneumatic tire having a tread comprising an OUTER TREAD LAYER 36 and an INNER TREAD LAYER 38 [FIGURE 5, paragraphs 37-40].  A portion of FIGURE 5 is reproduced below:  

    PNG
    media_image1.png
    213
    595
    media_image1.png
    Greyscale


In paragraph 37, Zhao et al discloses:
With reference now to FIG. 5, in another embodiment of the present invention, the continuous thickness variation between layers 36, 38 and compositional differences thereof may extend over two widthwise regions 42A and 42B of the tread 18.  Similar to the embodiment shown in FIG. 4, the widthwise regions 42A, 42B of FIG. 5 define the total width of the tread 18 and may include more than one tread element 32.

In paragraph 38, Zhao et al discloses:
With continuing reference to FIG. 5, the widthwise regions 42A, 42B extend from the shoulder 20 to the centerline (C) of the tread width and from the centerline (C) to the shoulder 22, respectively.  Thus, the two regions 42A, 42B arranged end-to-end essentially extend the full width of the tread 18.  In contrast to the embodiment of the tread 18 shown in FIG. 4, a maximum thickness of the inner tread layer 38 of FIG. 5 may be located near one or both of the shoulders 20, 22 of the tread 18.  As such, the inner tread layer 38 may continuously decrease in thickness from near the shoulder 20 to the centerline (C) of the tread 18 and then continuously increases in thickness from centerline (C) of the tread 18 to the shoulder 22.

In paragraph 19, Zhao et al describes "axial outer edges or shoulders 20, 22".  Thus, the thickness of the OUTER TREAD LAYER 36 increases from axial outer edges 20, 22 (tread edges) to the equatorial plane of the tire.   In paragraph 40, Zhao et al discloses using a first compound for the OUTER TREAD LAYER and a second tread compound for the INNER TREAD LAYER.  In Table 2, the 100% modulus of the first compound is 2.65 MPa and the 100% modulus of the second compound is 1.80 MPa.  Thus, Zhao et al discloses an OUTER TREAD LAYER having a 100% modulus of 2.65 MPa and an INNER TREAD LAYER having a 100% modulus of 1.80 MPa.  Since the thickness of the OUTER TREAD LAYER having the higher 100% modulus increases from the tread edges to the equatorial plane of the tire [FIGURE 5, paragraphs 37-39], an average modulus value in a center region including the equatorial plane of the tire is higher than an average modulus value in shoulder regions adjacent to edges of the tread.  Since the OUTER TREAD LAYER has a higher 100% modulus (e.g. 2.65 MPa) than the 100% modulus (e.g. 1.80 MPa) of the INNER TREAD LAYER, a modulus value in the shoulder regions is higher in a surface layer of the tread than in a portion [of the shoulder regions] other than other than the surface layer.
	As to claim 1, the claimed tire is anticipated by Zhao et al's tire.  The claimed tire reads on Zhao et al's tire having the FIGURE 5 tread wherein the OUTER TREAD LAYER 36 comprises the high 100% modulus first compound and the INNER TREAD LAYER comprises the low 100% modulus second compound.
	As to claim 2, the modulus value of the surface layer of the tread in the shoulder regions is identical to the modulus value of the surface layer of the tread in the center region because the OUTER TREAD LAYER 36 extends from the tread edges to the equatorial plane.
	As to claim 5, the modulus value of the surface layer of the tread in the center region is 2 MPa to 4 MPa or less since the 100% modulus of the OUTER TREAD LAYER is 2.65 MPa.
	As to claim 6, the claimed cap rubber layer reads on the OUTER TREAD LAYER and the claimed base rubber layer reads on the INNER TREAD LAYER.
	As to claims 14, 17 and 20, see comments for claims 5, 6 and 6 respectively. 
7)	Claims 3, 11, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 2015/0083293).
	As to claim 3, it would have been obvious to one of ordinary skill in the art to provide Zhao et al's FIGURE 5 tread in which the OUTER TREAD LAYER comprises the high 100% modulus first compound and the INNER TREAD LAYER comprises the low 100% modulus second compound such that a ratio of the average modulus value in the shoulder regions to the average modulus value in the center region is 80% or more and less than 100% in view of Zhao et al's teaching that the thickness of the OUTER TREAD LAYER 36 having the higher 100% modulus first compound decreases from axial outer edges 20, 22 (tread edges) to the equatorial plane of the tire; it being noted that the width of the claimed center and shoulder regions is not specifically defined.
	As to claims 15 and 18, see comment for claims 5 and 6.
8)	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 2015/0083293) as applied above and further in view of at least one of Japan 411 (JP 07-117411), Houjou et al (US 8,480,829) and Japan 707 (JP 02-249707).
	As to claims 7-9, it would have been obvious to one of ordinary skill in the art to provide Zhao et al's FIGURE 5 tread such that the cap rubber layer in the shoulder regions includes a plurality of layers stacked in the tire radial direction, and the modulus value differs between the plurality of layers [claim 7], in the cap rubber layer in the shoulder regions, the modulus reduces from the surface of the tread inward in the tire radial direction [claim 8], the cap rubber layer in the center region includes a plurality of layers stacked in the tire radial direction, and the modulus value differs between the plurality of layers [claim 9] in view of (1) Japan 411's teaching to provide a thin uniform thickness outer rubber layer A having a thickness of, for example, 0.5 mm on a tread inner rubber layer B of a tire such that 50% modulus of the thin outer rubber layer B is at least 120% of 50% modulus of the tread inner rubber layer B to reduce wear at initial stage running on dry road [FIGURES 1-2, machine translation], (2) Houjou et al teaches providing a tire having a tread such that a thin uniform thickness layer in a range of 1 mm in the radial direction from the tread surface has a 300% modulus being 1.1 to 2 times a 300% modulus in range of 0.5 to 1.5 mm in the radial direction from the bottom part of the tread to reduce wear [e.g. FIGURES 3A, 3F], and/or (3) Japan 707 teaches providing a thin uniform thickness cover 3 having a thickness of, for example, 0.3 mm on a tread rubber 2 such that dynamic modulus E' (10.8 to 18.6 MPa) of the cover rubber 3 is higher than the dynamic modulus (5.9 to 13.7 MPa) of the tread rubber 2 to improve resistance to partial wear [FIGURE 5, translation].  Thus, secondary art to at least one of Japan 411, Houjou et al and Japan 707 motivate one of ordinary skill in the art to provide a high modulus thin rubber layer on Zhao et al's FIGURE 5 tread to reduce wear.  When a high modulus thin rubber layer is provided on Zhao et al's FIGURE 5 tread, the resulting tread comprises three layers wherein, in each of the center and shoulder regions, the upper layer has the highest modulus, the middle layer has a middle modulus and the lower layer has the lowest modulus.  Since a uniform thickness uppermost layer is suggested by at least one of Japan 411, Houjou et al and Japan 707, Zhao et al's modified FIGURE 5 tread will continue to have an average modulus value in a center region including the equatorial plane of the tire being higher than an average modulus value in shoulder regions adjacent to edges of the tread.  It is noted that cap rubber layer reads on the upper layer and middle layer of Zhao et al's FIGURE 5 tread modified according to at least one of Japan 411, Houjou et al and Japan 707.


ALLOWABLE SUBJECT MATTER
9)	Claims 4, 10, 12-13, 16 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	When high 100% modulus first compound is used for the OUTER TREAD LAYER and low 100% modulus second compound is used for the INNER TREAD LAYER in Zhao et al's FIGURE 5 tread, then the surface layer in a center region has a higher modulus instead of a lower modulus. 
	Japan 432 (JP 2004-345432) discloses a tire tread in which upper center section XC has a 100% modulus of 0.3 MPa and lower center section XB has a 100% modulus of 0.7 MPa [FIGURE 1, machine translation].  However, the 100% modulus (0.2 MPa) of the upper shoulder section YC is lower than (instead of higher than) the 100% modulus (0.35 MPa) of the lower shoulder section YB [FIGURE 1, machine translation].
Remarks
10)	The remaining references are of interest.
11)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
June 12, 2022